                           UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


 DUSTIN STANTON,

        Plaintiff,                                Case No. 3:19-cv-00270

 v.                                               Judge William L. Campbell, Jr.
                                                  Magistrate Judge Alistair E. Newbern
 RUBY JOYNER, et al.,

        Defendants.


To:    The Honorable William L. Campbell, Jr., District Judge

                           REPORT AND RECOMMENDATION

       This civil rights action brought under 42 U.S.C. § 1983 arises out of pro se Plaintiff Dustin

Stanton’s pretrial detention at the Davidson County Maximum Correctional Center (MCC). (Doc.

No. 1.) Stanton, who appears in forma pauperis, alleges that MCC officials violated his

constitutional rights by failing to protect him from a violent assault by another inmate. (Id.)

Defendants Officer Jennifer Cobbs, Lieutenant Kevin Cole, and Sergeant Nicholas Pallak have

filed a motion to dismiss Stanton’s complaint under Federal Rule of Civil Procedure 12(b)(6) for

failure to state a claim upon which relief can be granted. (Doc. No. 15.) Cobbs, Cole, and Pallak

invoke the doctrine of qualified immunity and argue that Stanton’s claims fail as a matter of law

because he has not adequately alleged that they violated his clearly established constitutional

rights. (Doc. No. 16.) Stanton has responded in opposition (Doc. No. 23); Cobbs, Cole, and Pallak

have filed a reply (Doc. No. 24); and Stanton has filed a sur-reply (Doc. No. 25). For the reasons

that follow, the Magistrate Judge will recommend that the Court deny Cobbs, Cole, and Pallak’s

motion to dismiss.
I.       Background

         A.     Factual Background 1

         Stanton alleges that, on January 23, 2019, an officer at MCC gave Stanton’s bag of

  commissary items, worth $45.15, to an inmate on Stanton’s list of “incompatibles[.]” (Doc. No. 1,

 PageID# 7.) Stanton filed a claim and was reimbursed for the commissary items. (Doc. No. 1.) On

 January 24, 2019, “fear[ing] for [his] safety[,]” Stanton asked to be placed in protective custody.

 (Id. at PageID# 7.) His request was granted. (Doc. Nos. 1, 5.)

         A month later, on February 24, 2019, Stanton was attacked and beaten unconscious in the

 recreation yard by inmate Josh Raines. (Doc. No. 1.) Stanton was still in protective custody at the

 time of the attack. (Id.) Raines was “a disruptive inmate serving disciplinary time with a 15[-year]

 sentence waiting on [a] T.D.O.C. bus to take him to prison[.]” (Id. at PageID# 9.) When Stanton

 was attacked, he was wearing full restraints, including leg irons and a belly chain with handcuffs;

 Raines was not wearing leg irons, and the handcuffs attached to his belly chain were “loose enough

 to easily take off.” (Id. at PageID# 7.) Raines told Stanton, “‘I got you [ ]now you check in bit--,’

 meaning protective custody inmate, and started throwing blow after blow” to Stanton’s face and

 body. (Id. (second alteration in original).) Stanton tried to duck his head but could not defend

 himself because of his restraints. (Doc. No. 1.) Raines knocked Stanton unconscious for a few

 seconds, injured his face and body, and chipped his teeth. (Id.)

         Stanton alleges that, “since November 2018[,] . . . numerous inmate[-]on[-]inmate assaults

 have occurred . . . at MCC . . . .” (Id. at PageID# 9.) He states that MCC policies and procedures

 require officers to separate inmates with different security statuses during recreation. (Doc. No. 1.)



  1
         The facts in this section are drawn from Stanton’s complaint (Doc. No. 1) and taken as true
 for purposes of resolving the pending motion to dismiss.



                                                   2
In fact, the MCC recreation yard is designed to implement this policy—it has several “split cages”

to segregate inmates with different security statuses, and no more than five inmates are supposed

to be in each cage for recreation at one time. (Id. at PageID# 8.) But on the day Stanton was

attacked, Lt. Cole and Sgt. Pallak, who were working security operations, and Officer Cobbs, who

was the recreation officer, “let[ ] ALL status inmates rec together[,]” including inmates serving

disciplinary time, like Raines, and inmates in protective custody, like Stanton. (Id.) Cobbs also

“put[ ] more than 5 inmates” together in the same cage (id. at PageID# 9); there were “at least 13

inmates on 1 side of the fence” (id. at PageID# 8) that day with “plainly . . . different [security]

status[es]” (id. at PageID# 9). According to Stanton, “they run recreation like that because it gets

done faster and easier” (id. at PageID# 8), but they are “not following policies and procedures”

(id. at PageID# 9).

       B.      Procedural History

       The Court received Stanton’s complaint, request for appointment of counsel, and

application to proceed in forma pauperis on April 3, 2019. (Doc. Nos. 1, 1-2, 2.) His complaint

seeks $250,000.00 in damages from each defendant and injunctive relief allowing him to undergo

an MRI and to see a dentist for his injuries. (Doc. No. 1.)

       The Court granted Stanton’s application to proceed in forma pauperis, denied his request

to appoint counsel without prejudice to refiling, and screened his complaint under 28 U.S.C.

§§ 1915(e)(2) and 1915A. (Doc. Nos. 5, 6.) The Court found, for purposes of initial review, that

Stanton’s complaint states colorable claims under 42 U.S.C. § 1983 against Defendants Cobbs,

Cole, and Pallak in their individual capacities for deliberate indifference to his safety in violation




                                                  3
of the Fourteenth and Eighth Amendments. (Doc. No. 5.) However, the Court dismissed Stanton’s

claims against all other defendants. 2 (Doc. Nos. 5, 6.)

       Cobbs, Cole, and Pallak moved to dismiss Stanton’s complaint under Rule 12(b)(6) for

failure to state a claim. (Doc. No. 15.) They argue that they are entitled to dismissal under the

doctrine of qualified immunity “because it was not clearly established that their conduct, as

alleged, amounted to a ‘failure to protect’” Stanton. (Doc. No. 16, PageID# 71.) Stanton responds

that all three defendants were deliberately indifferent to his safety and violated established policies

and procedures for segregating inmates during recreation time, that the attack he suffered “could

have and should have been prevented[,]” and that Raines’s disciplinary record and other evidence

will support his claims. (Doc. No. 23, PageID# 90.) Cobbs, Cole, and Pallak reply that Stanton has

failed to “provide any support for the notion that any of [them], individually, was subjectively

aware of a substantial risk to [Stanton] and disregarded that risk . . . .” (Doc. No. 24, PageID# 96.)

Stanton filed a sur-reply without leave, attaching MCC disciplinary records regarding the assault.

(Doc. Nos. 25, 25-1.)




2
        In the dismissed claims, Stanton alleged that Officers Jennifer Lane and Trevor Matthews
were the Unit Post officers responsible for ensuring that all inmates were fully restrained when
leaving their cells and that they failed to do their job of fully restraining Raines by “leaving his leg
irons completely off and his belly chains handcuffs loose enough to take off . . . .” (Doc. No. 1,
PageID# 8.) Stanton also alleged that Administration Staff Member Ruby Joyner, Classification
Director Beth Gentry, and Chief of Security Jamie Johnson were all aware that he had been housed
in protective custody since January 24, 2019. (Doc. No. 1.) Finally, Stanton named Sheriff Daron
Hall and the Davidson County Sheriff’s Office as defendants because of the numerous assaults at
MCC since 2018 and their “fail[ure] to keep inmates . . . safe by poorly r[u]n security.” (Id. at
PageID# 9.)




                                                   4
II.           Legal Standard

              In deciding a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), the Court

   must “construe the complaint in the light most favorable to the plaintiff, accept all well-pleaded

      factual allegations in the complaint as true, and draw all reasonable inferences in favor of the

      plaintiff.” Courtright v. City of Battle Creek, 839 F.3d 513, 518 (6th Cir. 2016). Federal Rule of

      Civil Procedure 8(a)(2) requires only that a complaint contain “a short and plain statement of the

      claim[.]” Fed. R. Civ. P. 8(a)(2). However, “[t]he factual allegations in the complaint need to be

      sufficient to give notice to the defendant as to what claims are alleged, and the plaintiff must plead

      ‘sufficient factual matter’ to render the legal claim plausible, i.e., more than merely possible.” Fritz

      v. Charter Twp. of Comstock, 592 F.3d 718, 722 (6th Cir. 2010) (quoting Ashcroft v. Iqbal, 556

      U.S. 662, 677 (2009)).

              “The plausibility standard is not akin to a ‘probability requirement,’ but it asks for more

      than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at 678 (quoting

      Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007)). A plaintiff must plead more than “labels

      and conclusions,” “a formulaic recitation of the elements of a cause of action,” or “naked assertions

      devoid of further factual enhancement.” Id. (quoting Twombly, 550 U.S. at 555, 557). “A claim

      has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

      reasonable inference that the defendant is liable for the misconduct alleged.” Id.

              Because Stanton proceeds pro se, the Court construes his filings “‘liberally’” and holds his

      complaint “‘to less stringent standards than formal pleadings drafted by lawyers[.]’” Erickson v.

      Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). There are

      limits to liberal construction, however, and “courts are not required to conjure up unpleaded

      allegations or guess at the nature of an argument.” Brown v. Cracker Barrel Rest., 22 F. App’x

      577, 578 (6th Cir. 2001) (citing Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989)).


                                                         5
III.          Analysis

              “Section 1983 provides a civil enforcement mechanism for all inmates [and pretrial

       detainees] who suffer constitutional injuries at the hands of ‘[a]ny person acting under color of

       state law.’” Ford v. Cty. of Grand Traverse, 535 F.3d 483, 494 (6th Cir. 2008) (second alteration

       in original) (quoting 42 U.S.C. § 1983). A plaintiff alleging claims under § 1983 must make two

       showings to survive a motion to dismiss: “one, ‘a plaintiff must allege that a defendant acted under

   color of state law’; and two, ‘a plaintiff must allege that the defendant’s conduct deprived the

   plaintiff of rights secured under federal law.’” Bright v. Gallia Cty., 753 F.3d 639, 653 (6th Cir.

   2014) (quoting Handy-Clay v. City of Memphis, 695 F.3d 531, 539 (6th Cir. 2012)). Here, Stanton

   alleges that Davidson County employees Cobbs, Cole, and Pallak showed deliberate indifference

   to his safety in violation of his Fourteenth and Eighth Amendment right to be free from violence

   perpetrated by other inmates. (Doc. No. 1.) Cobbs, Cole, and Pallak have raised qualified

   immunity as an affirmative defense to Stanton’s claims. (Doc. Nos. 16, 24.)

              “The qualified-immunity doctrine shields government officials performing discretionary

   functions from civil liability unless their conduct violates clearly established rights.” Quigley v.

   Thai, 707 F.3d 675, 680 (6th Cir. 2013). The goal behind qualified immunity is to “‘balance[ ] two

   important interests—the need to hold public officials accountable when they exercise power

   irresponsibly and the need to shield officials from harassment, distraction, and liability when they

   perform their duties reasonably.’” Richko v. Wayne Cty., 819 F.3d 907, 914 (6th Cir. 2016)

   (quoting Pearson v. Callahan, 555 U.S. 223, 231 (2009)). Because the qualified immunity analysis

   is fact-intensive and the precise factual basis for a plaintiff’s claims may be hard to identify at the

   pleading stage, courts typically resolve qualified immunity defenses after discovery in the context

   of a motion for summary judgment. See Cahoo v. SAS Analytics Inc., 912 F.3d 887, 907 (6th Cir.

   2019) (“[A]lthough an officer’s entitlement to qualified immunity is a threshold question to be


                                                        6
resolved at the earliest possible point, that point is usually summary judgment and not dismissal

under Rule 12.” (alteration in original) (quoting Osberry v. Slusher, 750 F. App’x 385, 391 (6th

Cir. 2018))); Kaminski v. Coulter, 865 F.3d 339, 344 (6th Cir. 2017) (holding “that it is ‘generally

inappropriate for a district court to grant a 12(b)(6) motion to dismiss on the basis of qualified

immunity’” because “[w]hen qualified immunity is asserted at the pleading stage, the precise

factual basis for the plaintiff’s claim or claims may be hard to identify” (alteration in original)

(citations omitted)).

       To survive a motion to dismiss on qualified immunity grounds, the complaint “must allege

facts that ‘plausibly mak[e] out a claim that the defendant’s conduct violated a constitutional right

that was clearly established law at the time, such that a reasonable officer would have known that

his conduct violated that right.’” Cahoo, 912 F.3d at 898 (alteration in original) (quoting

Courtright, 839 F.3d at 518). The test is whether, reading the complaint in the light most favorable

to Stanton, it is plausible that Cobbs’s, Cole’s, and Pallak’s acts violated Stanton’s clearly

established constitutional rights. See id. This test can be broken into two inquiries. “First, taken in

the light most favorable to [Stanton], do the facts alleged show that [each] officer’s conduct

violated a constitutional right?” Id. at 897; see also Heyne v. Metro. Nashville Pub. Sch., 655 F.3d

556, 564 (6th Cir. 2011) (“We must analyze separately whether [the plaintiff] has stated a plausible

constitutional violation by each individual defendant, and we cannot ascribe the acts of all

Individual Defendants to each individual defendant.”). And second, “is the right clearly

established?” Cahoo, 912 F.3d at 897.

       A.      Whether Stanton Has Plausibly Alleged That Cobbs, Cole, and Pallak Violated
               His Constitutional Rights

       There is no question that the Eighth Amendment imposes on prison officials “an

affirmative duty to protect inmates from violence perpetrated by other prisoners.” Wilson v.



                                                  7
Yaklich, 148 F.3d 596, 600 (6th Cir. 1998). The Supreme Court explained the origin of this

protection in Farmer v. Brennan:

        Having incarcerated “persons [with] demonstrated proclivit[ies] for antisocial
        criminal, and often violent, conduct,” having stripped them of virtually every means
        of self-protection and foreclosed their access to outside aid, the government and its
        officials are not free to let the state of nature take its course.

511 U.S. 825, 833 (1994) (alterations in original) (quoting Hudson v. Palmer, 468 U.S. 517, 526

(1984)). The same protection extends to pretrial detainees like Stanton under the Fourteenth

Amendment’s Due Process Clause. See Richko, 819 F.3d at 915 (“[U]nder the Fourteenth

Amendment, pretrial detainees are ‘entitled to the same Eighth Amendment rights as other

inmates.’ (quoting Thompson v. Cty. of Medina, 29 F.3d 238, 242 (6th Cir. 1994)); Miller v.

Calhoun Cty., 408 F.3d 803, 812 (6th Cir. 2005) (“Although the Eighth Amendment’s protections

apply specifically to post-conviction inmates, the Due Process Clause of the Fourteenth

Amendment operates to guarantee those same protections to pretrial detainees as well.” (citations

omitted)). Courts therefore analyze failure-to-protect claims brought by pretrial detainees under

the Fourteenth Amendment using the same legal framework as those brought by convicted

prisoners under the Eighth Amendment. See Richko, 819 F.3d at 915.

        The Eighth Amendment requires prison officials to “take reasonable measures to guarantee

the safety of the inmates,” Farmer, 511 U.S. at 832 (quoting Hudson, 468 U.S. at 526–27), but not

every injury suffered by one inmate at the hands of another “translates into constitutional liability

for prison officials responsible for the victim’s safety[,]” id. at 834. “[A] prison official may be

held liable . . . only if he knows that inmates face a substantial risk of serious harm and disregards

that risk by failing to take reasonable measures to abate it.” Id. at 847. Under this standard, a

plaintiff must show that the risk of harm is sufficiently serious, an objective inquiry, and that prison




                                                   8
officials acted with “deliberate indifference” to inmate health or safety, a subjective inquiry. Id. at

834.

       At the pleading stage, plaintiffs can satisfy the objective component by plausibly alleging

that, “absent reasonable precautions, an inmate is exposed to a substantial risk of serious harm.”

Richko, 819 F.3d at 915 (quoting Amick v. Ohio Dep’t of Rehab. & Corr., 521 F. App’x 354, 361

(6th Cir. 2013)). The subjective component requires plaintiffs to allege that: “(1) ‘the official being

sued subjectively perceived facts from which to infer a substantial risk to the prisoner,’ (2) the

official ‘did in fact draw the inference,’ and (3) the official ‘then disregarded that risk.’” Id.

(quoting Rouster v. Cty. of Saginaw, 749 F.3d 437, 446 (6th Cir. 2014)). A court may address both

components in a single factual analysis. See id. at 916 (“[B]ecause the analysis of the facts below

establishes . . . that [the plaintiff] has satisfied the subjective component of Farmer’s test, the

objective component is likewise satisfied based on the same factual analysis.”).

       The Sixth Circuit has established that “[f]ailure to segregate violent inmates from non-

violent inmates” constitutes “‘deliberate indifference’ and thus . . . violate[s] the eighth

amendment where there is a ‘pervasive’ risk of harm or where the victim belonged to an

‘identifiable’ group of prisoners for whom risk of assault is a serious problem of substantial

dimension.” Street v. Corr. Corp. of Am., 102 F.3d 810, 815 (6th Cir. 1996) (quoting Marsh v.

Arn, 937 F.2d 1056, 1061 (6th Cir. 1991)). For example, in Greene v. Bowles, the Sixth Circuit

reversed a district court’s grant of summary judgment to a prison warden accused of violating the

Eighth Amendment by placing Traci Greene, a medium-security inmate who was transitioning

from male to female, into the same protective custody unit as Hiawatha Frezzell, a maximum-

security inmate with a violent prison record who brutally assaulted Greene. 361 F.3d 290, 294–95

(6th Cir. 2004). The Sixth Circuit held that the district court’s grant of summary judgment was




                                                  9
inappropriate because Greene “raised an issue of fact as to [the] Warden[’s] . . . knowledge of a

risk to her safety because of her status as a vulnerable inmate and because of Frezzell’s status as a

predatory inmate.” Id. at 295. Specifically, Greene offered evidence “from which a trier of fact

could conclude that [she] was vulnerable, not just to sexual assault, but also to physical assaults

from her fellow inmates,” and that the warden was aware that placing Greene in proximity to

“other inmates without segregation or protective measures presented a substantial risk to her safety

. . . .” Id. at 293. Greene also “presented evidence from which a trier of fact could conclude that

[the] [w]arden . . . was in fact aware of the substantial risk Frezzell posed to any inmate with whom

he was placed in” protective custody. Id. at 294.

       The Western District of Tennessee applied the Sixth Circuit’s failure-to-segregate standard

and found Eighth Amendment violations in a case similar to Stanton’s. In Miller v. Shelby County,

protective-custody inmate Jacob Randall Miller was attacked during recreation time at the Shelby

County Correctional Center (SCCC) by pretrial detainees Thomas Cummings and Rory Haywood,

known gang members who had received frequent disciplinary reports while housed at SCCC. 93

F. Supp. 2d 892, 894–95 (W.D. Tenn. 2000). At the time of the attack, “Miller was wearing leg

irons and Haywood and Cummings were not.” Id. at 895. Miller filed a municipal liability claim

against Shelby County under 42 U.S.C. § 1983, alleging that SCCC’s policy of allowing inmates

to take recreation together regardless of security classification led to violation of his Eighth

Amendment rights. Id. at 897. The court granted summary judgment to Miller, finding “that he

was incarcerated under conditions posing a substantial risk of serious harm[,]” and that “SCCC

officials were aware of a substantial risk of serious harm” and “failed to take reasonable steps to

avoid the known risk.” Id. at 898, 900. Among other things, the Miller court found that: “gang

violence on non-gang inmates was not uncommon” at SCCC; the summary judgment record was




                                                 10
“replete with evidence that Cummings and Haywood were disruptive, had violent tendencies, and

received frequent disciplinary reports”; and, “[o]n numerous occasions, Mr. Miller requested

protective custody for the sole reason that he feared he would be physically attacked by gang

members.” Id. at 898, 899. The court therefore concluded that Shelby County was deliberately

indifferent to Miller’s safety in violation of the Eighth Amendment. Id. at 902.

       Here, Stanton has alleged facts from which the Court could reasonably infer that he was

exposed to a substantial risk of serious harm and that Cobbs, Cole, and Pallak knew of and

disregarded that risk. First, Stanton alleges that, in the months leading up to his attack, there had

been “[n]umerous inmate[-]on[-]inmate assaults” at MCC. (Doc. No. 1, PageID# 9.) He alleges

that MCC security policies required officials to separate inmates of different security statuses

during recreation time and that the recreation yard was specifically designed with split cages to

implement this policy. (Doc. No. 1.) He alleges that security policies also prohibited officials from

placing more than five inmates in a recreation space at one time. (Id.)

       Stanton alleges that, on the day he was attacked, Cobbs, Cole, and Pallak disregarded these

security policies because it was “faster and easier” not to follow them, and that Stanton “had to

pay for it by getting viciously assaulted by a[n] unrestrained inmate.” (Id. at PageID# 8.)

Specifically, Stanton alleges that Officer Cobbs was the recreation officer on duty the day of the

attack and that she violated MCC policies and procedures in two ways: by failing to separate

inmates with different security statuses during recreation time and by putting thirteen inmates with

different statuses in a single cage. (Doc. No. 1.) Lt. Cole and Sgt. Pallak were in charge of security

operations that day and were watching security camera footage from their office. (Id.) It was their

job to make sure that security concerns were addressed. (Id.) But Cole and Pallak also violated




                                                 11
MCC policies and procedures by disregarding the fact that inmates of all security statuses were

taking recreation together and that thirteen inmates were taking recreation in a single cage. (Id.)

       Stanton has also alleged that he faced a particular risk of harm when he was attacked.

Stanton was housed in protective custody at the time of the assault. (Id.) He had requested

placement in protective custody a month earlier, telling MCC officials that he was “in fear for [his]

safety . . . .” (Id. at PageID# 9.) When Raines attacked Stanton, he called Stanton by a slur based

on Stanton’s protective custody status. (Doc. No. 1.) Stanton has further alleged that Raines was

particularly dangerous. Raines was known to be “a disruptive inmate” who was “serving

disciplinary time[.]” (Id. at PageID# 9.) Stanton states that, despite his disciplinary history, Raines

was not fully restrained at the time of the attack. (Doc. No. 1.)

       These allegations, construed in Stanton’s favor, support a reasonable inference that Stanton

was incarcerated under conditions posing a substantial risk of serious harm and that Cobbs, Cole,

and Pallak each knew of and disregarded that risk. Stanton has plausibly alleged the existence of

MCC security policies requiring officials to separate inmates of different security statuses during

recreation, and he is entitled to a reasonable inference that Cobbs, Cole, and Pallak were aware of

these policies by virtue of their positions as MCC security and recreation officers. See Farmer,

511 U.S. at 842 (“Whether a prison official had the requisite knowledge of a substantial risk is a

question of fact subject to demonstration in the usual ways, including inference from

circumstantial evidence, and a factfinder may conclude that a prison official knew of a substantial

risk from the very fact that the risk was obvious.” (citation omitted)). He is likewise entitled to

reasonable inferences that Cobbs, Cole, and Pallak were aware of MCC’s recent history of inmate-

on-inmate violence, Stanton’s placement in protective custody, and Raines’s disciplinary status.

Stanton has plausibly alleged that Pallak disregarded these substantial risks of serious harm by




                                                  12
allowing Stanton, Raines, and eleven other inmates with different security statuses to take

recreation together on the day he was attacked. Similarly, he has plausibly alleged that Cobbs and

Cole disregarded the same substantial risks of serious harm by failing to intervene when they saw

on the security monitors that thirteen inmates were taking recreation together and were not

separated by security status. Stanton thus has plausibly alleged that Cobbs, Cole, and Pallak

showed deliberate indifference to his safety in violation of his constitutional rights. Cf. Miller, 93

F. Supp. 2d at 902.

       Cobbs, Cole, and Pallak’s arguments in support of dismissal are unpersuasive. Their

argument that Stanton’s “[c]omplaint is devoid of any allegation that there had . . . been past

violence or that any inmate had been injured as a result of allowing one single recreation period

for all inmates” (Doc. No. 16, PageID# 70) ignores Stanton’s allegations that MCC had a recent

history of inmate-on-inmate violence, that MCC security policies required officers to separate

inmates by security status and limit the number of inmates placed together for recreation time, and

that MCC’s recreation yard was specifically designed to allow compliance with these policies. See

Tillery v. Owens, 719 F. Supp. 1256, 1276 (W.D. Pa. 1989) (“Deliberate indifference . . . may be

shown where, in the face of high levels of prison violence, officials fail to provide adequate guards

or use physical facilities that do not enable authorities to detect or prevent violence.”). Similarly,

their argument that Stanton has not alleged that Raines “was known to start violence during

recreation time or any other time” (Doc. No. 16, PageID# 70) overlooks Stanton’s allegations that,

in addition to being known as disruptive, Raines was serving disciplinary time. Courts routinely

consider an inmate’s prison disciplinary convictions, security status, and reputation as disruptive

or violent in determining the risk of harm posed to other inmates. See, e.g., Greene, 361 F.3d at

294–95 (considering inmate’s prison misconduct record, “‘long institutional history of being a




                                                 13
disruptive, violent inmate,’” and “maximum-security” status); Miller, 93 F. Supp. 2d at 899

(finding that inmates “were disruptive, had violent tendencies, and received frequent disciplinary

reports”). Cobbs, Cole, and Pallak’s argument that Stanton did not allege “that he and Raines were

known to be ‘incompatibles’ such that prison staff would have known to keep them separated”

(Doc. No. 16, PageID# 70) similarly fails. The Supreme Court held in Farmer that a prison official

cannot “escape liability for deliberate indifference by showing that, while he was aware of an

obvious, substantial risk to inmate safety, he did not know that the complainant was especially

likely to be assaulted by the specific prisoner who eventually committed the assault.” 511 U.S. at

843; see also Greene, 361 F.3d at 294 (“[W]here a specific individual poses a risk to a large class

of inmates, that risk can . . . support a finding of liability even where the particular prisoner at risk

is not known in advance.”).

        At the pleading stage, the Court’s task is to determine only if Stanton “is entitled to offer

evidence to support [his] claims[,]” not whether he “will ultimately prevail” by proving the facts

alleged. Swierkiewicz v. Sorema N.A., 534 U.S. 506, 511 (2002) (quoting Scheuer v. Rhodes, 416

U.S. 232, 236 (1974)). Stanton has plausibly alleged that Cobbs, Cole, and Pallak violated his

constitutional right to be free from violence perpetrated by other inmates while he was detained

pending trial. The Court therefore considers whether Stanton’s rights were clearly established at

the time of the assault.

        B.      Whether Stanton’s Constitutional Rights Were Clearly Established

        A right is “clearly established” for purposes of qualified immunity “if ‘[t]he contours of

the right [are] sufficiently clear that a reasonable official would understand that what he is doing

violates that right.’” Cahoo, 912 F.3d at 898 (alterations in original) (quoting Baynes v. Cleland,

799 F.3d 600, 610 (6th Cir. 2015)). To determine if a right is clearly established, courts “look

principally to the law of this circuit and to the Supreme Court.” Perez v. Oakland Cty., 466 F.3d


                                                   14
416, 427 (6th Cir. 2006); see also Ohio Civil Serv. Emps. Ass’n v. Seiter, 858 F.2d 1171, 1177 (6th

Cir. 1988) (“[I]n the ordinary instance, to find a clearly established constitutional right, a district

court must find binding precedent by the Supreme Court, its court of appeals or itself. In an

extraordinary case, it may be possible for the decisions of other courts to clearly establish a

principle of law.”). “The operative inquiry is not whether a previous court faced perfectly

analogous facts—it is ‘whether it would be clear to a reasonable officer that his conduct was

unlawful in the situation he confronted.’” Cahoo, 912 F.3d at 904 (quoting Baynes, 799 F.3d at

610). Here, based on Supreme Court and Sixth Circuit precedent, it would have been clear to a

reasonable officer in Cobbs’s, Cole’s, and Pallak’s positions that failing to segregate protective

custody inmates from inmates with different security statuses at any time, including during

recreation, was unlawful.

       It has long been clearly established that the Eighth and Fourteenth Amendments require

prison officials to “take reasonable measures to guarantee the safety of” prisoners and pretrial

detainees, Hudson, 468 U.S. at 526–27, and that officials violate this obligation by failing to

segregate violent inmates from non-violent inmates “where there is a ‘pervasive’ risk of harm or

where the victim belonged to an ‘identifiable’ group of prisoners for whom risk of assault is a

serious problem of substantial dimension[,]” Street, 102 F.3d at 815; see also Farmer, 811 at 843

(“The question under the Eighth Amendment is whether prison officials, acting with deliberate

indifference, exposed a prisoner to a sufficiently substantial ‘risk of serious damage to his future

health,’ and it does not matter whether the risk comes from a single source or multiple sources,

any more than it matters whether a prisoner faces an excessive risk of attack for reasons personal

to him or because all prisoners in his situation face such a risk.” (quoting Helling v. McKinney,

509 U.S. 25, 35 (1993))). The contours of this right to be free from violence at the hands of other




                                                  15
inmates were therefore sufficiently clear to give a reasonable officer at MCC fair warning that—

in light of the history of inmate-on-inmate violence at MCC, MCC security policies for separating

inmates of different security statuses during recreation, Stanton’s vulnerability as a protective

custody inmate, and the risk posed by Raines—failing to segregate inmates of different security

statuses during recreation was unlawful.

       Cobbs, Cole, and Pallak’s argument that Stanton’s asserted right was not clearly

established because they “have located no case law or other authority . . . suggesting that allowing

one single recreation period for inmates is unlawful or can constitute ‘deliberate indifference’ to

inmate safety” is unpersuasive. (Doc. No. 16, PageID# 70.) The Sixth Circuit has explicitly held

that, under Supreme Court precedent, “neither a ‘materially similar,’ ‘fundamentally similar,’ or

‘case directly on point’—let alone a factually identical case—is required, and that the specific acts

or conduct at issue need not previously have been found unconstitutional for a right to be clearly

established law.” Baynes, 799 F.3d at 614 (quoting Hope v. Pelzer, 536 U.S. 730, 739 (2002);

Ashcroft v. al-Kidd, 563 U.S. 731, 740 (2011)); see also Courtright, 839 F.3d at 520 (quoting

Baynes, 799 F.3d at 614). Moreover, the defendants’ argument is belied by Miller v. Shelby

County, a case from the Western District of Tennessee applying familiar Sixth Circuit and Supreme

Court precedent to find that a prison’s policy of allowing inmates of different security levels to

take recreation together showed deliberate indifference to inmate safety and therefore violated the

Eighth Amendment. 93 F. Supp. 2d at 897–901.

       Because Stanton has plausibly alleged the violation of his clearly established constitutional

rights, Cobbs, Cole, and Pallak have not shown that they are entitled to qualified immunity based

on the pleadings.




                                                 16
IV.       Recommendation

          For these reasons, the Magistrate Judge RECOMMENDS that Defendants Cobbs, Cole,

  and Pallak’s motion to dismiss (Doc. No. 15) be DENIED.

          Any party has fourteen days after being served with this report and recommendation to file

  specific written objections. Failure to file specific objections within fourteen days of receipt of this

  report and recommendation can constitute a waiver of appeal of the matters decided. Thomas v.

  Arn, 474 U.S. 140, 155 (1985); Cowherd v. Million, 380 F.3d 909, 912 (6th Cir. 2004). A party

  who opposes any objections that are filed may file a response within fourteen days after being

  served with the objections. Fed. R. Civ. P. 72(b)(2).

          Entered this 6th day of February, 2020.



                                                          ____________________________________
                                                          ALISTAIR E. NEWBERN
                                                          United States Magistrate Judge




                                                    17
